[gigalogo.jpg]

Exhibit 10.3




PRIVATE & CONFIDENTIAL


Helmut Wilke
Via email


August 3, 2014


Dear Helmut,


Everyone at Gigamon Inc. (the “Company”) is excited to welcome you as the latest
addition to a great company. We strongly believe you will make an outstanding
contribution to the team, living up to the high standards set by your fellow
team members. It is with great pleasure that I confirm the Company’s offer of
employment to you for the position of SVP Worldwide Sales and Field Marketing.


This offer is contingent upon successful background and reference checks. The
terms of the Company’s offer are outlined in this letter (the “Offer Letter”)
and attached documents, if any.


1.Start Date. We expect you to start work no later than August 18, 2014 (the
“Start Date”).


2.Salary/Responsibilities. You will report directly to Paul Hooper, CEO. You
will receive an initial base salary at an annual rate of $300,000.00 (“Base
Salary”), paid in equal twice-monthly installments. In addition to the Base
Salary, you will be eligible to participate in the Company’s Sales Incentive
Plan with a target bonus of 100% of Base Salary. Your actual bonus is subject to
Company and individual performance and the terms of the plan.


3.Bonuses. You will also receive a sign-on bonus of $50,000.00, payable on your
six (6) month anniversary date. If you voluntarily leave the company prior to
your one-year anniversary date, this amount must be re-paid in total to Gigamon.


4.Benefits and Taxes. As a regular, full-time employee, you will be eligible to
participate in all Company-sponsored benefit programs in accordance with
existing Company policies. As of today’s date, those benefit programs include a
401(k) plan with employer match, Employee Stock Purchase Plan, (ESPP),health
insurance plan, dental plan, vision plan, 10 paid holidays each year, up to 15
days of Paid Time Off (PTO) per year and unlimited sick time. Further details
can be found in the Company’s employee handbook. The Company also provides you,
at its own expense, life insurance equal to 2 times your base salary and long
term and short term disability insurance. Any taxable payments made to you
(including salary and bonuses) will have applicable taxes withheld.


5.Equity.     We will recommend to the Company’s Board of Directors (or a
committee that it authorizes) (the “Board”) that you be granted an equity award
with a value of $1,000,000 on the date of grant. Consistent with our
compensation philosophy for executives, the value of the grants will be split
equally between options to purchase Company stock (“Options”) and restricted
stock units (“RSUs”). To determine the number of

Gigamon LLC, 3300 Olcott Street, Santa Clara, CA 95054 U.S.A
    Tel:(408)263-2022 Fax:(408)263-2029

--------------------------------------------------------------------------------

[gigalogo.jpg]

Options and RSUs, we use the approximate Black-Scholes value of the options and
the closing price of the Company’s common stock on the date of the grant. This
award will not be effective until approved by the Board and will be effective on
the date determined by the Board.


If the Board approves the grant of Options and RSUs to you, our practice has
been that during the periods of your full employment with the Company, the
Options granted will vest over a 4 year period as follows: the first 25% of each
grant will vest 12 months after the vesting commencement date (currently
anticipated to be your Start Date) and the remainder will vest in equal monthly
installments for the remaining 36 months. For RSUs, our practice has been that
during your employment with the Company, the RSUs would vest over a 4 year
period as follows:  25% of the total RSUs would vest on May 15,
2015; 1/16th of the total RSUs would vest on each of the Company’s successive
quarterly RSU vesting dates thereafter (15th of February, May, August and
November of each year). Note, you must start prior to May 14, 2014 to be
eligible for the May 15, 2015 vest date. If your Start Date is on or after May
15, 2014, then the first vesting date will default to the next quarterly vesting
date, August 15, 2015.


The grant of Options and RSUs by the Company is subject to the Board’s approval
and this promise to recommend such approval is not a promise of compensation and
is not intended to create any obligation on the part of the Company. Further
details on the Plan and any specific Option and RSU grant to you will be
provided upon approval of such grants by the Board.
    
6.Change in Control/Severance Benefits. We will recommend to the Board that you
be eligible for the Company’s standard executive change in control severance
benefits package. A copy of the form of this agreement is included for your
information.


7.At Will Employment. While we look forward to a long and profitable
relationship, if you accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either of
us for any reason, at any time, with or without prior notice and with our
without cause. Any statements or representations to the contrary, whether
written or oral, are expressly superseded. Further, your participation in any
benefit program, including the equity compensation plan, is not to be regarded
an assurance of continued employment for any period of time. Any modification or
change to your at-will employment status may only occur via an express written
agreement signed by you and the Company’s Chief Executive Officer. The Company
reserves the right to change or otherwise modify, in its sole discretion, the
terms and conditions of your employment, including without limitation your Base
Salary, bonus opportunities, title, reporting structure and any benefits.


8.Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company's standard “Employee Agreement Regarding Proprietary
Information and Inventions” as a condition of your employment, if you have not
already. We wish to impress upon you that you may not bring with you to the
Company any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer or other third
party. During the period that you render services to the Company, you agree to
not engage in any

Gigamon LLC, 3300 Olcott Street, Santa Clara, CA 95054 U.S.A
    Tel:(408)263-2022 Fax:(408)263-2029

--------------------------------------------------------------------------------

[gigalogo.jpg]

employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes in any way with the
Company. You will not assist any other person or organization in competing with
the Company or in preparing to engage in competition with the business or
proposed business of the Company. You represent and warrant that your signing of
this Offer Letter, any agreement about Company equity, and the Company's
Employee Agreement Regarding Proprietary Information and Inventions, and your
immediate commencement of employment with the Company in the role contemplated,
will not violate any agreement currently in place between yourself and current
or past employers or other third parties.


9.Authorization to Work. Please note that, because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, as amended, within 3
business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our Human Resources
Department.


10.Dispute Resolution. You and the Company shall submit to mandatory and
exclusive binding arbitration of any controversy or claim arising out of, or
relating to, your employment or this Offer Letter, provided, however, that the
parties retain their right to, and shall not be prohibited, limited or in any
other way restricted from, seeking or obtaining equitable relief from a court
having jurisdiction over the parties. Such arbitration shall be governed by the
Federal Arbitration Act and conducted through the American Arbitration
Association in the State of California, Santa Clara County, before a single
neutral arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time. Those rules are available via the AAA’s website at: www.adr.org. The
Company will pay any fees charged by an arbitrator to hear this matter, as well
as any other fees that would not customarily be borne by you in the event any
dispute were litigated in court. Judgment upon the determination or award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. By signing this letter, you and the Company expressly waive your rights
to a jury trial.


11.Acceptance. This Offer Letter and any attachments hereto expressly supersede
and replace any prior understanding or agreements, whether oral, written, or
implied, as to the subject matter set forth herein. This offer will remain open
until end of business, Tuesday, August 5, 2014. If you decide to accept our
offer, and I hope you will, please sign the enclosed copy of this Offer Letter
in the space indicated and fax it to Human Resources at (408) 263-2029 or email
it directly to Rich Jacquet at rich.jacquet@gigamon.com. Your signature will
acknowledge that you have read, understood and agreed to the terms and
conditions of this Offer Letter and the attached documents, if any. If you have
anything else that you wish to discuss, please do not hesitate to call me.



Gigamon LLC, 3300 Olcott Street, Santa Clara, CA 95054 U.S.A
    Tel:(408)263-2022 Fax:(408)263-2029

--------------------------------------------------------------------------------

[gigalogo.jpg]

We look forward to the opportunity to welcome you to the Company.
Best regards,
 
 
 
/s/ Paul A. Hooper
 
Paul A. Hooper
 
Chief Executive Office
 
Gigamon Inc.
 

    
I have read and understood this Offer Letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.
 
 
 
 
/s/ Helmut Wilke
 
Date signed:
8/3/2014
Helmut Wilke
 
 
 







Attachments:
Change of Control Agreement

Gigamon LLC, 3300 Olcott Street, Santa Clara, CA 95054 U.S.A
    Tel:(408)263-2022 Fax:(408)263-2029